Martin, J.
(dissenting). The judgment of conviction in this case is attacked by the defendant upon the ground that during a part of the summation by the assistant district attorney the trial justice was absent from the court room. It is now urged that such absence constituted an error of law, and it is argued that this court has no discretion in the matter but must reverse the judgment of conviction regardless of any question of prejudice to defendant’s rights. It has not been shown, however, what caused the justice to leave the court room, nor how long he was absent therefrom. It is not claimed that such absence in any way affected or prejudiced the rights of the defendant. If the absence of the justice in any way affected the rights of the defendant we would not hesitate to vote for a reversal of the judgment.
This is a highly technical point, raised in an effort to secure a new trial. While we do not countenance the action of the justice *270in leaving the court room during a trial, without suspending proceedings, it may have been positively necessary in this case that he should do so. Therefore, in the absence of evidence to the contrary and proof of prejudice, it would be highly technical to grant a new trial. The test to be applied is whether the rights of the defendants were in any way affected or harmed by the conduct of the trial justice. (Pritchett v. State, 92 Ga. 65; 18 S. E. 536; Sheppard v. State, 167 Ga. 326; 145 S. E. 654.)
The stipulation set forth in the record merely recites the fact that the trial justice left the court room and was absent therefrom during a part of the summation by the assistant district attorney. Nothing is stated as to the length of the absence. It does not appear what part of the summation, if any, the justice failed to hear, nor whether that part constituted most of the summation or an infinitesimal part thereof. As a matter of fact, it does not appear that the trial justice was at any time actually out of hearing of the summation or that he was not instantly available, if needed. (People v. Bragle, 26 Hun, 378; affd., 88 N. Y. 585.) It is not claimed by the appellant that anything said by the assistant district attorney was improper or prejudicial to the rights of the defendant. (White v. State, 61 Tex. Cr. Rep. 498; 135 S. W. 562.)
There appears in the record no objection to the summation and particularly that part thereof which was made during the absence of the justice from the court room. - A judgment of conviction should not be reversed unless it appears that the incident resulted in some substantial prejudice to the rights of the defendant. (Code Crim. Proc. § 542.)
Several of the cases relied on by the appellant support the rule that where no prejudice resulted from the temporary absence of the judge from the court room, the judgment should be affirmed.
Under the circumstances here disclosed, the absence of the trial justice is not a ground for reversal of the judgment. Technicalities of this sort have, in recent years, brought much criticism upon the administration of the criminal law. To reverse the judgment of conviction upon any such ground as here urged would tend to make more technical the practice of the criminal law and encourage recourse to technicalities though they be without merit. We should not sacrifice substance to form and thereby add one more technicality to the many which are now so frequently resorted to in aiding criminals to escape conviction and punishment.
The judgment of conviction should be affirmed.
Finch, P. J., concurs.
Judgment reversed and a new trial ordered.